UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31899 WHITING PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0098515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Broadway, Suite 2300 Denver, Colorado 80290-2300 (Address of principal executive offices) (Zip code) (303) 837-1661 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T Number of shares of the registrant’s common stock outstanding at July 15, 2013:118,654,184 shares. TABLE OF CONTENTS Glossary of Certain Definitions 1 PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 4 Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 4 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2013 and 2012 5 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2013 and 2012 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 7 Consolidated Statements of Equity for the Six Months Ended June 30, 2013 and 2012 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosure About Market Risk 42 Item 4. Controls and Procedures 43 PART II – OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 5. Other Information 44 Item 6. Exhibits 45 Fourth Amendment to Fifth Amended and Restated Credit Agreement, dated as of June 27, 2013 Certification by the Chairman and Chief Executive Officer Certification by the Vice President and Chief Financial Officer Written Statement of the Chairman and Chief Executive Officer Written Statement of the Vice President and Chief Financial Officer Table of Contents GLOSSARY OF CERTAIN DEFINITIONS Unless the context otherwise requires, the terms “we,” “us,” “our” or “ours” when used in this report refer to Whiting Petroleum Corporation, together with its consolidated subsidiaries.When the context requires, we refer to these entities separately. We have included below the definitions for certain terms used in this report: “3-D seismic” Geophysical data that depict the subsurface strata in three dimensions.3-D seismic typically provides a more detailed and accurate interpretation of the subsurface strata than 2-D, or two-dimensional, seismic. “Bbl” One stock tank barrel, or 42 U.S. gallons liquid volume, used in this report in reference to oil, NGLs and other liquid hydrocarbons. “Bcf” One billion cubic feet of natural gas. “BOE” One stock tank barrel of oil equivalent, computed on an approximate energy equivalent basis that one Bbl of crude oil equals six Mcf of natural gas and one Bbl of crude oil equals one Bbl of natural gas liquids. “CO2” Carbon dioxide. “CO2 flood” A tertiary recovery method in which CO2 is injected into a reservoir to enhance hydrocarbon recovery. “completion” The installation of permanent equipment for the production of crude oil or natural gas, or in the case of a dry hole, the reporting of abandonment to the appropriate agency. “costless collar” An options position where the proceeds from the sale of a call option at its inception fund the purchase of a put option at its inception. “FASB” Financial Accounting Standards Board. “FASB ASC” The Financial Accounting Standards Board Accounting Standards Codification. “field” An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition.There may be two or more reservoirs in a field that are separated vertically by intervening impervious strata, or laterally by local geologic barriers, or both.Reservoirs that are associated by being in overlapping or adjacent fields may be treated as a single or common operational field.The geological terms “structural feature” and “stratigraphic condition” are intended to identify localized geological features as opposed to the broader terms of basins, trends, provinces, plays, areas of interest, etc. “GAAP” Generally accepted accounting principles in the United States of America. “ISDA” International Swaps and Derivatives Association, Inc. “lease operating expense” or “LOE” The expenses of lifting oil or gas from a producing formation to the surface, constituting part of the current operating expenses of a working interest, and also including labor, superintendence, supplies, repairs, short-lived assets, maintenance, allocated overhead costs and other expenses incidental to production, but not including lease acquisition or drilling or completion expenses. “LIBOR” London interbank offered rate. “MBbl” One thousand barrels of oil or other liquid hydrocarbons. “MBOE” One thousand BOE. 1 Table of Contents “MBOE/d” One MBOE per day. “Mcf” One thousand cubic feet of natural gas. “MMBbl” One million Bbl. “MMBOE” One million BOE. “MMBtu” One million British Thermal Units. “MMcf” One million cubic feet of natural gas. “MMcf/d” One MMcf per day. “net production” The total production attributable to our fractional working interest owned. “NGL” Natural gas liquid. “NYMEX” The New York Mercantile Exchange. “plugging and abandonment” Refers to the sealing off of fluids in the strata penetrated by a well so that the fluids from one stratum will not escape into another or to the surface.Regulations of many states require plugging of abandoned wells. “proved reserves” Those reserves which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs and under existing economic conditions, operating methods and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced, or the operator must be reasonably certain that it will commence the project, within a reasonable time. The area of the reservoir considered as proved includes all of the following: a. The area identified by drilling and limited by fluid contacts, if any, and b. Adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible oil or gas on the basis of available geoscience and engineering data. Reserves that can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when both of the following occur: a. Successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based, and b. The project has been approved for development by all necessary parties and entities, including governmental entities. Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined.The price shall be the average price during the 12-month period before the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. 2 Table of Contents “reserves” Estimated remaining quantities of oil and gas and related substances anticipated to be economically producible, as of a given date, by application of development projects to known accumulations.In addition, there must exist, or there must be a reasonable expectation that there will exist, the legal right to produce or a revenue interest in the production, installed means of delivering oil and gas or related substances to market, and all permits and financing required to implement the project. “reservoir” A porous and permeable underground formation containing a natural accumulation of producible crude oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. “SEC”The United States Securities and Exchange Commission. “working interest” The interest in a crude oil and natural gas property (normally a leasehold interest) that gives the owner the right to drill, produce and conduct operations on the property and a share of production, subject to all royalties, overriding royalties and other burdens and to all costs of exploration, development and operations and all risks in connection therewith. “workover” Operations on a producing well to restore or increase production. 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements WHITING PETROLEUM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable trade, net Prepaid expenses and other Assets held for sale - Total current assets Property and equipment: Oil and gas properties, successful efforts method: Proved properties Unproved properties Other property and equipment Total property and equipment Less accumulated depreciation, depletion and amortization ) ) Total property and equipment, net Debt issuance costs Other long-term assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term debt $ $ - Accounts payable trade Accrued capital expenditures Accrued liabilities and other Revenues and royalties payable Deposit received on properties held for sale - Taxes payable Derivative liabilities Deferred income taxes Liabilities related to assets held for sale - Total current liabilities Long-term debt Deferred income taxes Derivative liabilities Production Participation Plan liability Asset retirement obligations Deferred gain on sale Other long-term liabilities Total liabilities Commitments and contingencies Equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized; 6.25% convertible perpetual preferred stock, no shares authorized, issued or outstanding as of June 30, 2013 and 172,391 shares issued and outstanding as of December 31, 2012 - - Common stock, $0.001 par value, 300,000,000 shares authorized; 120,134,157 issued and 118,654,184 outstanding as of June 30, 2013, 118,582,477 issued and 117,631,451 outstanding as of December31, 2012 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Whiting shareholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 4 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, REVENUES AND OTHER INCOME: Oil, NGL and natural gas sales $ Gain (loss) on hedging activities ) ) Amortization of deferred gain on sale Gain (loss) on sale of properties ) ) Interest income and other Total revenues and other income COSTS AND EXPENSES: Lease operating Production taxes Depreciation, depletion and amortization Exploration and impairment General and administrative Interest expense Change in Production Participation Plan liability ) ) Commodity derivative (gain) loss, net ) ) ) Total costs and expenses INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE (BENEFIT): Current ) ) Deferred Total income tax expense NET INCOME Net loss attributable to noncontrolling interest 12 31 31 55 NET INCOME AVAILABLE TO SHAREHOLDERS Preferred stock dividends ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ EARNINGS PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted See notes to consolidated financial statements. 5 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, NET INCOME $ OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: OCI amortization on de-designated hedges(1)(2) ) ) Total other comprehensive income (loss), net of tax ) ) COMPREHENSIVE INCOME Comprehensive loss attributable to noncontrolling interest 12 31 31 55 COMPREHENSIVE INCOME ATTRIBUTABLE TO WHITING $ Presented net of income tax expense of $160 and income tax benefit of $280 for the three months ended June 30, 2013 and 2012, respectively, and income tax expense of $238 and income tax benefit of $695 for the six months ended June 30, 2013 and 2012, respectively. These gain (loss) amounts on de-designated hedges are reclassified from accumulated other comprehensive income (“AOCI”) to gain (loss) on hedging activities in the consolidated statements of income. See notes to consolidated financial statements. 6 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Deferred income tax expense Amortization of debt issuance costs and debt discount Stock-based compensation Amortization of deferred gain on sale ) ) (Gain) loss on sale of properties ) Undeveloped leasehold and oil and gas property impairments Exploratory dry hole costs Change in Production Participation Plan liability ) Unrealized gain on derivative contracts ) ) Other, net ) ) Changes in current assets and liabilities: Accounts receivable trade ) ) Prepaid expenses and other ) ) Accounts payable trade and accrued liabilities ) Revenues and royalties payable Taxes payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquisition capital expenditures ) ) Drilling and development capital expenditures ) ) Proceeds from sale of oil and gas properties Deposit received on properties held for sale - Net proceeds from sale of 18,400,000 units in Whiting USA Trust II - Issuance of note receivable ) - Cash paid for investing derivatives ) - Cash settlements received on investing derivatives - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Preferred stock dividends paid ) ) Long-term borrowings under credit agreement Repayments of long-term borrowings under credit agreement ) ) Debt issuance costs ) ) Restricted stock used for tax withholdings ) ) Net cash provided by financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ NONCASH INVESTING ACTIVITIES: Accrued capital expenditures(1) $ $ 2013 amount includes $4,941 related to accrued capital expenditures for the Postle Properties, which are recorded as assets held for sale as of June 30, 2013 as described in Note 12 to these consolidated financial statements. See notes to consolidated financial statements. 7 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In thousands) Preferred Stock Common Stock Additional Paid-in Accumulated Other Comprehensive Retained Total Whiting Shareholders’ Noncontrolling Shares Amount Shares Amount Capital Income (Loss) Earnings Equity Interest Total Equity BALANCES-January 1, 2012 $ - $ Net income - ) Other comprehensive income (loss) - ) - ) - ) Restricted stock issued - - 1 (1 ) - Restricted stock forfeited - - (6
